Citation Nr: 1615895	
Decision Date: 04/20/16    Archive Date: 04/26/16

DOCKET NO.  13-06 081	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for a right foot disability, to include osteoarthritis of the right foot, claimed as residuals of a right foot status post fracture. 

REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Tunis, Associate Counsel



INTRODUCTION

The Veteran served on active duty from June 1972 to December 1976.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of an April 2000 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas, which denied the Veteran's claim.

In an April 2000 rating decision the RO denied the Veteran's claim for service connection for a right foot fracture. In an August 2000 correspondence, the Veteran noted his disagreement with the RO's decision, and explained his contentions. The Board construes the Veteran's August 2000 letter as a notice of disagreement (NOD). Therefore, the Board dates this appeal back to the April 2000 rating decision.

In January 2016, the Veteran appeared at the San Antonio, Texas, RO, and testified before the undersigned Veterans Law Judge sitting in Washington DC. A transcript of the hearing is associated with the claims file. 

Since the issuance of the last supplemental statement of the case (SSOC) in April 2014, additional evidence has been added to the record, to include a VA examination, hearing testimony, lay statements, and treatment records. However, in January 2016, the Veteran submitted a waiver of initial RO consideration in connection with newly submitted evidence. Therefore, the Boards finds that a remand for initial RO consideration of the new evidence is not required.

The Board has reviewed the Veteran's records maintained in the Virtual VA paperless claims processing system and the Veterans Benefits Management System (VBMS). 




FINDINGS OF FACT

The evidence is in relative equipoise as to whether the Veteran's residuals of a right foot post status fracture, diagnosed as osteoarthritis of the right foot, is related to service.

CONCLUSION OF LAW

The criteria for service connection for a right foot disability, osteoarthritis of the right foot, have been met. 38 U.S.C.A. §§ 1131, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2015).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. VA's Duties to Notify and Assist (VCAA)

The VCAA describes VA's duties to notify and assist veterans in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014). As discussed in more detail below, sufficient evidence is of record to grant the Veteran's claim of entitlement to service connection for a right foot disability, claimed as residuals of a right foot status post fracture. Thus, any errors in complying with the notice or assistance requirements with respect to this matter are moot.

II. Service Connection Analysis

Service connection may be granted for disability arising from disease or injury incurred in or aggravated by active service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a). Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d). As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service. Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).

Arthritis is a chronic disease under 38 C.F.R. § 3.309(a). As such, 38 C.F.R. 
§ 3.303(b) applies to the right foot disability on appeal. Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). Under 38 C.F.R. § 3.303(b), service connection will be presumed where there are either chronic symptoms shown in service or continuity of symptomatology since service for diseases identified as "chronic" in 38 C.F.R. § 3.309(a). Walker, 708 F.3d at 1338-40 (holding that continuity of symptomatology is an evidentiary tool to aid in the evaluation of whether a chronic disease existed in service or an applicable presumptive period). With a chronic disease shown as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes. For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time. If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection. 38 C.F.R. § 3.303(b).

In addition, the law provides that, where a veteran served ninety days or more of active service, and chronic diseases such as arthritis become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service. 38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309(a). While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.

Lay assertions may serve to support a claim for service connection by establishing the occurrence of observable events or the presence of disability or symptoms of disability subject to lay observation. 38 U.S.C.A. § 1154(a) (West 2014); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence). The United States Court of Appeals for the Federal Circuit (Federal Circuit) has clarified that lay evidence can be competent and sufficient to establish a diagnosis or etiology when (1) a lay person is competent to identify a medical condition; (2) the lay person is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional. Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied. 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

In rendering a decision on appeal the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant. Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert, 1 Vet. App. at 57. Competency of evidence differs from weight and credibility. Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted. Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

Generally, the degree of probative value which may be attributed to a medical opinion issued by a VA or private treatment provider takes into account such factors as its thoroughness and degree of detail, and whether there was review of the claims file. Prejean v. West, 13 Vet. App. 444, 448-49 (2000). Also significant is whether the examining medical provider had a sufficiently clear and well-reasoned rationale, as well as a basis in objective supporting clinical data. Bloom v. West, 12 Vet. App. 185, 187 (1999); Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Claiborne v. Nicholson, 19 Vet. App. 181, 186 (2005) (rejecting medical opinions that did not indicate whether the physicians actually examined the veteran, did not provide the extent of any examination, and did not provide any supporting clinical data). The Court has held that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record. Miller v. West, 11 Vet. App. 345, 348 (1998).

The Board has thoroughly reviewed all of the evidence in the Veteran's claims file. Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on his behalf. See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).

As to the first prong of Hickson, a current disability, a private medical examination, dated February 2015 and signed by Dr. N.M.P., D.P.M., indicates a current diagnosis of post traumatic arthritis of the right foot. A radiology report from October 2015, conducted by Dr. K.C., M.D., shows an impression of mild osteoarthritis of the right foot. Furthermore, private treatment records from Dr. N.M.P., D.P.M., dated February 2015 and July 2015, find that the Veteran has a chronic injury of the right foot with x-ray confirmation of degenerative changes, to include a diagnosis of osteoarthritis. VA treatment records show reports of foot pain dating back to April 2004, with deformity of the right foot noted. Therefore, that the first prong of the Hickson is met given that the Veteran has a diagnosed right foot disability.

As to the second prong of Hickson, in-service incurrence or aggravation of a disease or injury, the Board finds the Veteran to be a reliable historian of his experiences and injury in service. See Jandreau, 492 F.3d at 1377. The Veteran contends that his right foot disability is the result of an injury he incurred in 1972 at the beginning of boot camp. At the January 2016 hearing, the Veteran testified that during an early morning run to the mess hall, his foot fell and got stuck in a hole in the ground, and his foot got stuck in roots. He noted that immediately after he pulled his foot out and got to his feet, he was in excruciating pain. He further explained that once his commanding officer noticed that his foot was swollen, he was ordered to sick bay and he was put in a cast from his toes to his knee. He further asserts that he did not see a doctor to have the cast removed. The Veteran contends that he has not suffered any additional injury to his foot since service, and that he has had pain ever since service. Moreover, the Board notes that the Veteran's lay statements, submitted August 2000, May 2011, and July 2014, and assertions at VA treatments dating back to April 2004, also note his 1972 right foot injury from boot camp. Therefore, given the Veteran's consistent statements and testimony, the Board finds the Veteran to be both a credible and competent historian of his experiences and associated injury in service, and finds that the second prong of Hickson is met. See id., 492 F.3d at 1377.

Last, as to the third prong of Hickson, nexus between the current disability and in-service injury or event, the Board considers the service treatment records, the VA medical examination opinion, and the Veteran's lay testimonies provided in the record.

The February 2016 examination conducted by Dr. N.M.P., D.P.M., notes that the physician examined the Veteran, performed a CT scan, and reported the current diagnosis of post traumatic arthritis, with a history of the Veteran to be a painful injury to the right ankle in training in August 1972. Dr. N.M.P. concluded that it is "at least likely than not his injury is post traumatic, this injury having been [illegible] from 1972 in which his right foot was injured."

The Board further notes that the Veteran's service treatment records do not indicate an injury or treatment of the Veteran's right foot during service. However, the Board is reminded that the absence of in-service evidence of a disability during service is not always fatal to a service connection claim. See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992). The Board recognizes that the examiner did address the assertions of continuity of symptomatology of the Veteran's right foot injury. While the presumption of service connection does not apply in this case because there is no evidence of manifestation within one year of service, service connection for the recognized chronic disease, such as osteoarthritis, can be established through continuity of symptomatology. 38 C.F.R. §§ 3.303(b), 3.309; Walker v. Shinseki, 708 F.3d 1331 (2013). Lay testimony is competent to establish the presence of observable symptomatology and may provide sufficient support for a claim of service connection. Barr v. Nicholson, 21 Vet. App. 303, 307 (2007). Lay evidence concerning continuity of symptoms after service, if credible, is ultimately competent, regardless of the lack of contemporaneous medical evidence. Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.").

In this case, there is evidence of continuity of symptomatology since service. See 38 C.F.R. § 3.307(a)(3); 38 C.F.R. §§ 3.303(b), 3.309; Walker v. Shinseki, 708 F.3d 1331 (2013). The Veteran has consistently asserted that he has experienced a pain in his right foot since service. See, e.g., January 2016 video hearing transcript. The Board finds the Veteran's lay statements of record to be credible and competent evidence of continuity of symptomatology. Thus, following a review of the medical and lay evidence of record, the Board finds the evidence to be of at least equal weight, and resolves all reasonable doubt as to nexus in the Veteran's favor. 38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303. Therefore, recognizing that continuity of symptomatology requires the chronic disease to have manifested in service and resolving reasonable doubt in the Veteran's favor, the Board finds a nexus between the Veteran's current right foot disability and his in-service experience. See 38 C.F.R. §§ 3.303(b), 3.309; see also 38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303.

Accordingly, the Board recognizes the Veteran's current right foot disability, claimed as residuals of a right foot status post fracture, and resolves reasonable doubt in the Veteran's favor to find that the evidence supports a grant of entitlement to service connection for a right foot disability. 38 U.S.C.A. §§ 1131, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2015).



ORDER

Entitlement to service connection for a right foot disability, osteoarthritis of the right foot, is granted.




____________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


